Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21386 Dreyfus Premier Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 09/30/08 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Premier Alpha Growth Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Premier Alpha Growth Fund, covering the six-month period from April 1, 2008, through September 30, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chief Executive Officer The Dreyfus Corporation 2 October 15, 2008 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2008, through September 30, 2008, as provided by Warren Chiang, CFA; Prabhu Palani, CFA; and C.Wesley Boggs, Primary Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2008, Dreyfus Premier Alpha Growth Funds Class A shares produced a total return of 11.10%, Class B shares returned 11.42%, Class C shares returned 11.43%, Class I shares returned 10.89% and Class T shares returned 11.22% . 1 In comparison, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), produced a total return of 10.85%, and the Russell 1000 Growth Index returned 11.23% for the same period. Stocks declined sharply during the reporting period due to a U.S. economic slowdown and an intensifying global credit crisis.The fund produced returns that were lower than the S&P 500 Index and roughly in line with the Russell 1000 Growth Index. Neither index is subject to fees and expenses like a mutual fund.The funds returns were driven primarily by our security selection strategy, which was successful in the energy, capital goods and raw materials sectors but less so among information technology stocks. The Funds Investment Approach The fund seeks capital appreciation by investing in stocks selected using one or more quantitative models.These models are designed to identify equity securities with attractive long-term relative valuations, sustainable earnings, and behavioral factors, such as stock buy-backs and analysts earnings revisions, that may indicate potential misvaluations. We use the models systematically to select approximately 50 to 80 securities. Generally, we maintain the funds sector concentrations in proportions that are similar to those of the Russell 1000 Growth Index.We periodically reapply our models and adjust the funds holdings. Stocks no longer favored by the models are sold, and highly rated The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) stocks are purchased. The funds models are enhanced from time to time as suggested by our ongoing research efforts. Stocks Struggled in a Weakening Economy U.S. stocks generally produced disappointing results over the reporting period amid an onslaught of negative economic news.As housing values plummeted and unemployment rates climbed,mortgage foreclosures rose sharply, fueling turmoil in the credit markets. Moreover, escalating commodity prices early in the reporting period burdened consumers with higher energy and food costs, causing them to cut back on spending in more discretionary areas. In addition, many businesses reduced capital spending in anticipation of a more difficult business environment. Meanwhile, a credit crunch that began in the sub-prime mortgage market continued to batter the financial markets. A number of the worlds major financial institutions announced massive losses over the reporting period, sparking steep declines in their stock prices and a wave of consolidation in the financials sector. The reporting period ended in the midst of a severe financial crisis that undermined investor confidence and triggered steep declines in equity markets. Stock Selection Process Produced Mixed Results Our quantitative security selection process was rendered less effective during the reporting period by heightened market volatility and an apparent disregard of business fundamentals among risk-averse investors. Nonetheless, our risk management tools enabled the fund to produce overall returns that were in line with the Russell 1000 Growth Index but somewhat lower than the S&P 500 Index, which strikes a more even balance between growth and value stocks. The funds top individual performer came from the hard-hit financials sector, where Charles Schwab & Co. was relatively insulated from the credit problems plaguing other financial companies. Among consumer-oriented companies, cosmetics seller Avon Products fared relatively well due to ongoing strength in overseas markets. In the traditionally defensive health care sector, medical devices maker Baxter International produced attractive returns compared to most of its peers. 4 On the other hand, the fund maintained positions in some companies that were wounded by the economic downturn and financial crisis. Chief among them was insurance giant American International Group (AIG), which teetered on the brink of insolvency late in the reporting period, prompting a rescue by the U.S. government that effectively nationalized the company and sent its stock price into the low single digits. Although we had reduced the funds exposure to AIG in the months before its implosion, even a small position detracted materially from the funds returns. Although technology company MEMC Electronic Materials was not directly affected by the financial crisis, sales of silicon used in microchips and solar energy panels softened in the economic downturn, and the effects of the resulting decline in its stock price were magnified by the funds overweighted position. Seeking Opportunities in a Distressed Market The burgeoning financial crisis appears to have punished some stocks more severely than warranted by their underlying business fundamentals, and we have identified a number of opportunities to purchase shares of healthy companies at historically attractive prices.As a result, as of September 30, 2008, more than half of the funds holdings were new positions established during the reporting period. In our judgment, these changes position the fund to benefit from a return to fundamentals among investors when the current crisis abates. October 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. 3 SOURCE: LIPPER INC.  The Russell 1000 Growth Index is an unmanaged index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The index does not take into account fees and expenses to which the fund is subject. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier Alpha Growth Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 5.82 $ 9.74 $ 9.55 $ 3.98 $ 7.24 Ending value (after expenses) $889.00 $885.80 $885.70 $891.10 $887.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 6.23 $ 10.40 $ 10.20 $ 4.26 $ 7.74 Ending value (after expenses) $1,018.90 $1,014.74 $1,014.94 $1,020.86 $1,017.40  Expenses are equal to the funds annualized expense ratio of 1.23% for Class A, 2.06% for Class B, 2.02% for Class C, .84% for Class I and 1.53% for Class T, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2008 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary12.1% Coach 154,400 a,b 3,866,176 GameStop, Cl. A 51,500 b 1,761,815 Guess? 149,500 a 5,201,105 Liberty Global, Cl. A 276,600 a,b 8,380,980 McDonalds 114,500 7,064,650 Omnicom Group 5,400 208,224 Snap-On 31,600 1,664,056 Walt Disney 152,700 4,686,363 Wyndham Worldwide 398,100 a 6,254,151 Consumer Staples11.4% Altria Group 89,400 1,773,696 Anheuser-Busch 22,500 1,459,800 Avon Products 236,100 9,814,677 Bare Escentuals 210,100 a,b 2,283,787 Bunge 83,200 5,256,576 H.J. Heinz 41,200 2,058,764 Philip Morris International 104,700 5,036,070 Safeway 133,500 3,166,620 Sara Lee 394,900 4,987,587 Wm. Wrigley Jr. 11,600 921,040 Energy12.0% Exxon Mobil 104,100 8,084,406 Murphy Oil 113,800 7,299,132 Noble Energy 65,000 3,613,350 Occidental Petroleum 147,800 10,412,510 Smith International 78,222 4,586,938 Southwestern Energy 163,200 b 4,984,128 Financial6.3% Charles Schwab 367,345 9,550,970 IntercontinentalExchange 26,500 a,b 2,138,020 NYSE Euronext 151,000 5,916,180 Reinsurance Group of America, Cl. A 51,200 a 2,764,800 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care17.4% AmerisourceBergen 49,600 1,867,440 Applied Biosystems 9,600 328,800 Baxter International 134,600 8,833,798 Biogen Idec 16,800 b 844,872 Bristol-Myers Squibb 526,770 10,983,155 Celgene 25,000 b 1,582,000 Eli Lilly & Co. 106,700 4,698,001 Express Scripts 38,600 a,b 2,849,452 Forest Laboratories 76,497 b 2,163,335 Genzyme 15,700 b 1,269,973 Medtronic 105,970 5,309,097 Merck & Co. 35,600 1,123,536 Pfizer 263,400 4,857,096 St. Jude Medical 145,600 b 6,332,144 WellCare Health Plans 90,900 b 3,272,400 Industrial9.7% Cooper Industries, Cl. A 218,600 8,733,070 Corporate Executive Board 6,600 206,250 General Dynamics 70,300 5,175,486 Honeywell International 146,400 6,082,920 Jacobs Engineering Group 59,700 b 3,242,307 Northrop Grumman 51,000 3,087,540 Tyco International 66,400 2,325,328 United Parcel Service, Cl. B 40,800 a 2,565,912 Information Technology23.7% Adobe Systems 127,900 b 5,048,213 Apple 6,779 b 770,501 Automatic Data Processing 190,190 8,130,623 BMC Software 184,600 b 5,285,098 Brocade Communications Systems 104,200 b 606,444 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) CA 386,600 7,716,536 Ciena 5,000 b 50,400 Cisco Systems 27,905 a,b 629,537 Hewlett-Packard 336,325 15,551,668 Intel 133,200 2,494,836 International Business Machines 20,300 2,374,288 MEMC Electronic Materials 132,600 b 3,747,276 Microsoft 624,234 16,660,805 NCR 37,800 b 833,490 Seagate Technology 221,900 2,689,428 Sohu.com 32,000 a,b 1,784,000 Visa, Cl. A 25,500 a 1,565,445 WebMD Health, Cl. A 25,400 a,b 755,396 Materials5.0% Monsanto 114,800 11,362,904 Mosaic 47,900 3,258,158 Newmont Mining 26,100 1,011,636 United States Steel 6,900 535,509 Telecommunication Services2.1% AT & T 166,800 4,657,056 CenturyTel 55,600 2,037,740 Total Common Stocks (cost $363,515,250) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,061,000) 3,061,000 c The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned4.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $14,663,486) 14,663,486 c Total Investments (cost $381,239,736) 105.2% Liabilities, Less Cash and Receivables (5.2%) Net Assets 100.0% a All or a portion of these securities are on loan.At September 30, 2008, the total market value of the funds securities on loan is $15,351,175 and the total market value of the collateral held by the fund is $15,030,432, consisting of cash collateral of $14,663,486 and U.S. Government and Agency securities valued at $366,946. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 23.7 Financial 6.3 Health Care 17.4 Money Market Investments 5.5 Consumer Discretionary 12.1 Materials 5.0 Energy 12.0 Telecommunication Services 2.1 Consumer Staples 11.4 Industrial 9.7  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $15,351,175)Note 1(b): Unaffiliated issuers 363,515,250 322,487,470 Affiliated issuers 17,724,486 17,724,486 Dividends and interest receivable 461,270 Receivable for shares of Beneficial Interest subscribed 130,309 Prepaid expenses 40,238 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 401,910 Cash overdraft due to Custodian 291,489 Liability for securities on loanNote 1(b) 14,663,486 Payable for shares of Beneficial Interest redeemed 1,865,352 Accrued expenses 235,264 Net Assets ($) Composition of Net Assets ($): Paid-in capital 404,513,348 Accumulated undistributed investment incomenet 400,644 Accumulated net realized gain (loss) on investments (40,499,940) Accumulated net unrealized appreciation (depreciation) on investments (41,027,780) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class T Net Assets ($) 180,533,662 27,880,143 61,378,222 20,310,776 33,283,469 Shares Outstanding 10,782,735 1,807,265 3,961,964 1,199,941 2,013,180 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2008 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 3,360,481 Affiliated issuers 40,523 Income from securities lending 108,736 Total Income Expenses: Management feeNote 3(a) 1,603,024 Shareholder servicing costsNote 3(c) 906,291 Distribution feesNote 3(b) 482,699 Professional fees 35,501 Prospectus and shareholders reports 29,393 Registration fees 28,417 Custodian feesNote 3(c) 13,173 Trustees fees and expensesNote 3(d) 11,977 Miscellaneous 12,506 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (13,885) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (32,309,784) Net unrealized appreciation (depreciation) on investments (6,983,219) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Operations ($): Investment income (loss)net 400,644 (2,100,312) Net realized gain (loss) on investments (32,309,784) 81,665,681 Net unrealized appreciation (depreciation) on investments (6,983,219) (93,987,506) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares  (58,327,464) Class B Shares  (6,991,606) Class C Shares  (17,613,100) Class I Shares  (5,060,809) Class T Shares  (9,714,614) Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 9,928,652 47,949,192 Class B Shares 97,887 826,949 Class C Shares 1,153,061 12,397,347 Class I Shares 1,060,642 6,478,037 Class T Shares 1,467,960 6,499,639 Dividends reinvested: Class A Shares  54,719,733 Class B Shares  6,328,813 Class C Shares  13,846,175 Class I Shares  4,834,641 Class T Shares  9,397,088 Cost of shares redeemed: Class A Shares (90,306,225) (546,596,044) Class B Shares (5,868,138) (25,307,261) Class C Shares (19,583,282) (102,185,735) Class I Shares (7,934,707) (19,212,853) Class T Shares (15,425,997) (63,655,288) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 487,688,778 1,193,498,075 End of Period Undistributed investment incomenet 400,644  The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Capital Share Transactions: Class A b Shares sold 519,351 2,082,632 Shares issued for dividends reinvested  2,564,327 Shares redeemed (4,712,242) (23,930,137) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 5,852 39,030 Shares issued for dividends reinvested  319,723 Shares redeemed (332,310) (1,203,345) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 65,333 573,388 Shares issued for dividends reinvested  696,487 Shares redeemed (1,106,861) (4,794,940) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 54,418 290,101 Shares issued for dividends reinvested  224,867 Shares redeemed (413,684) (862,266) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 77,292 283,841 Shares issued for dividends reinvested  444,768 Shares redeemed (821,707) (2,812,042) Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended September 30, 2008, 64,768 Class B shares representing $1,160,089 were automatically converted to 59,827 Class A shares and during the period ended March 31, 2008, 130,131 Class B shares representing $2,775,340 were automatically converted to 121,750 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class B, C and T shares represents the financial highlights of the funds predecessor, Bear Stearns Alpha Growth Portfolio (Alpha Growth Portfolio), before the fund commenced operations as of the close of business on April 30, 2004, and represents the performance of the funds Class B, C and T shares thereafter. Before the fund commenced operations, substantially all of the assets of the Alpha Growth Portfolio were transferred to the fund in exchange for Class B, C and T shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended September 30, 2008 Year Ended March 31, Class A Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 18.83 23.02 24.58 19.82 17.62 Investment Operations: Investment income (loss)net b .04 (.01) .03 .01 (.01) Net realized and unrealized gain (loss) on investments (2.13) (1.04) (.47) 4.79 2.21 Total from Investment Operations (2.09) (1.05) (.44) 4.80 2.20 Distributions: Dividends from net realized gain on investments  (3.14) (1.12) (.04)  Net asset value, end of period 16.74 18.83 23.02 24.58 19.82 Total Return (%) c (11.10) d (6.18) (1.66) 24.20 12.49 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.23 e 1.19 1.14 1.17 1.15 d Ratio of net expenses to average net assets 1.23 e,f 1.19 f 1.14 1.17 1.15 d Ratio of net investment income (loss) to average net assets .41 e (.05) .15 .04 (.04) d Portfolio Turnover Rate 49.38 d 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 180,534 282,003 788,639 600,414 90,122 a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class B Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.42 21.69 23.42 19.02 20.32 15.17 Investment Operations: Investment (loss)net (.04) a (.19) a (.14) a (.16) a (.13) a (.10) Net realized and unrealized gain (loss) on investments (1.95) (.94) (.47) 4.60 .58 5.25 Total from Investment Operations (1.99) (1.13) (.61) 4.44 .45 5.15 Distributions: Dividends from net realized gain on investments  (3.14) (1.12) (.04) (1.75)  Net asset value, end of period 15.43 17.42 21.69 23.42 19.02 20.32 Total Return (%) b (11.42) c (6.97) (2.50) 23.33 3.08 33.95 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.06 d 2.03 1.95 1.97 2.00 2.17 Ratio of net expenses to average net assets 2.06 d,e 2.03 e 1.95 1.90 1.90 1.90 Ratio of net investment (loss) to average net assets (.42) d (.90) (.67) (.74) (.74) (.61) Portfolio Turnover Rate 49.38 c 130.42 186.08 128.55 87.73 92.58 Net Assets, end of period ($ x 1,000) 27,880 37,176 64,606 80,297 39,215 31,840  Represents information for Class B shares of the funds predecessor, Bear Stearns Alpha Growth Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2008 Year Ended March 31, Class C Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 17.49 21.75 23.47 19.06 20.35 15.19 Investment Operations: Investment (loss)net (.03) a (.18) a (.14) a (.15) a (.14) a (.09) Net realized and unrealized gain (loss) on investments (1.97) (.94) (.46) 4.60 .60 5.25 Total from Investment Operations (2.00) (1.12) (.60) 4.45 .46 5.16 Distributions: Dividends from net realized gain on investments  (3.14) (1.12) (.04) (1.75)  Net asset value, end of period 15.49 17.49 21.75 23.47 19.06 20.35 Total Return (%) b (11.43) c (6.94) (2.41) 23.33 3.13 33.97 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.02 d 1.96 1.92 1.94 1.98 2.17 Ratio of net expenses to average net assets 2.02 d,e 1.96 e 1.92 1.90 1.90 1.90 Ratio of net investment (loss) to average net assets (.39) d (.83) (.64) (.72) (.74) (.61) Portfolio Turnover Rate 49.38 c 130.42 186.08 128.55 87.73 92.58 Net Assets, end of period ($ x 1,000) 61,378 87,532 185,538 155,483 51,470 34,134  Represents information for Class C shares of the funds predecessor, Bear Stearns Alpha Growth Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class I Shares (Unaudited) 2008 a 2007 2006 2005 b Per Share Data ($): Net asset value, beginning of period 19.00 23.12 24.60 19.80 17.62 Investment Operations: Investment incomenet c .08 .07 .11 .09 .04 Net realized and unrealized gain (loss) on investments (2.15) (1.05) (.47) 4.75 2.14 Total from Investment Operations (2.07) (.98) (.36) 4.84 2.18 Distributions: Dividends from net realized gain on investments  (3.14) (1.12) (.04)  Net asset value, end of period 16.93 19.00 23.12 24.60 19.80 Total Return (%) (10.89) d (5.83) (1.33) 24.43 12.37 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 e .84 .81 .90 .86 d Ratio of net expenses to average net assets .84 e,f .84 f .81 .90 .86 d Ratio of net investment income to average net assets .82 e .31 .47 .38 .20 d Portfolio Turnover Rate 49.38 d 130.42 186.08 128.55 87.73 Net Assets, end of period ($ x 1,000) 20,311 29,622 44,073 48,246 2,605 a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b From May 1, 2004 (commencement of operations) to March 31, 2005. c Based on average shares outstanding at each month end. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended September 30, 2008 Year Ended March 31, Class T Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 18.62 22.86 24.48 19.78 20.95 15.57 Investment Operations: Investment income (loss)net .01 a (.07) a (.03) a (.06) a (.05) a (.02) Net realized and unrealized gain (loss) on investments (2.10) (1.03) (.47) 4.80 .63 5.40 Total from Investment Operations (2.09) (1.10) (.50) 4.74 .58 5.38 Distributions: Dividends from net realized gain on investments  (3.14) (1.12) (.04) (1.75)  Net asset value, end of period 16.53 18.62 22.86 24.48 19.78 20.95 Total Return (%) b (11.22) c (6.46) (1.93) 23.95 3.66 34.55 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.53 d 1.45 1.42 1.40 1.45 1.67 Ratio of net expenses to average net assets 1.53 d,e 1.45 e 1.42 1.40 1.40 1.40 Ratio of net investment income (loss) to average net assets .11 d (.33) (.13) (.27) (.25) (.11) Portfolio Turnover Rate 49.38 c 130.42 186.08 128.55 87.73 92.58 Net Assets, end of period ($ x 1,000) 33,283 51,356 110,642 140,266 122,177 108,361  Represents information for Class A shares of the funds predecessor, Bear Stearns Alpha Growth Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Premier Alpha Growth Fund (the fund) is a separate non-diversified series of Dreyfus Premier Manager Funds I (theCompany), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers three series, including the fund. The funds investment objective seeks capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class T shares. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase and Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting 20 rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements.The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of September 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 340,211,956 0 Level 2Other Significant Observable Inputs 0 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2008, The Bank of New York Mellon earned $46,601 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The fund adopted FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course 24 of preparing the funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year.The adoption of FIN 48 had no impact on the operations of the fund for the period ended September 30, 2008. As of and during the period ended September 30, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended March 31, 2008 was as follows: ordinary income $69,255,242 and long term capital gains $28,452,351.The tax character of current year distributions, if any, will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: Effective May 1, 2008, the fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit primarily to be utilized for temporary or emergency purposes, including the financing of redemptions.The terms of the line of credit agreement limit the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. Prior to May 1, 2008, the fund participated with other Dreyfus-managed funds in a $100 million unsecured line of credit. During the period ended September 30, 2008, the fund did not borrow under the lines of credit. The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a Management Agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. During the period ended September 30, 2008, the Distributor retained $4,051 and $157 from commissions earned on sales of the funds Class A and ClassT shares,respectively,and $45,655 and $14,417 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B, Class C and Class T shares pay the Distributor for distributing their shares at an annual rate of .75 % of the value of their average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended September 30, 2008, Class B, Class C and Class T shares were charged $129,801, $296,712 and $56,186, respectively, pursuant to the Plan. (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class T shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2008, Class A, Class B, Class C and Class T shares were charged $302,791, $43,267, $98,904 and $56,186, respectively, pursuant to the Shareholder Services Plan. 26 The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2008, the fund was charged $116,688 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2008, the fund was charged $13,313 pursuant to the cash management agreement. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2008, the fund was charged $13,173 pursuant to the custody agreement. During the period ended September 30, 2008, the fund was charged $2,994 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $216,258, Rule 12b-1 distribution plan fees $66,884, shareholder services plan fees $67,540, custodian fees $11,308, chief compliance officer fees $1,497 and transfer agency per account fees $38,423. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended September 30, 2008, amounted to $207,408,646 and $331,862,686, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) At September 30, 2008, accumulated net unrealized depreciation on investments was $41,027,780, consisting of $12,846,748 gross unrealized appreciation and $53,874,528 gross unrealized depreciation. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). In March 2008, the FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. 28 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Securities Sold Short 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 20 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Premier S&P STARS Fund The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Premier S&P STARS Fund, covering the six-month period from April 1, 2008, through September 30, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment. These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Chief Executive Officer The Dreyfus Corporation October 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2008, through September 30, 2008, as provided by Terence J.McLaughlin,FredA.Kuehndorf and Deborah C.Ohl,Portfolio Managers Fund and Market Performance Overview For the six-month period ended September 30, 2008, Dreyfus Premier S&P STARS Funds Class A shares produced a total return of 13.17%, Class B shares returned 13.51%, Class C shares returned 13.51%, Class I shares returned 12.95% and Class T shares returned 13.25% . 1 In comparison,the funds benchmark,the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced a total return of 10.85% for the same period. In addition, the Russell 1000 Growth Index produced a total return of 11.23% for the same period. Equities declined sharply amid heightened market volatility as the credit crisis worsened and the economic slowdown put downward pressure on stock prices.The fund produced lower returns than the S&P 500 Index, primarily due to its exposure to a small number of small-cap U.S. stocks which were adversely affected late in the reporting period by the global financial crisis. On a separate note, as of April 17, 2008,Terence J. McLaughlin, Fred A. Kuehndorf and Deborah C. Ohl became the funds portfolio managers. The Funds Investment Approach The fund seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Index.To pursue this goal, the managers employ the Standard & Poors STock Appreciation Ranking System (or STARS), S&Ps proprietary stock research rating system. The managers generally use STARS to identify common stocks in the highest categories (5 and 4 STARS) for purchase, and in the lowest category (1 and 2 STARS) for occasional short-selling.The managers independently analyze the stocks and identify for purchase those they believe have the greatest potential for growth and are reasonably priced. Stocks Struggled in a Weakening Economy U.S. stocks generally produced disappointing results over the reporting period amid an onslaught of negative economic news.As housing values The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) plummeted and unemployment rates climbed, mortgage delinquencies and foreclosures rose sharply, fueling ongoing turmoil in the credit markets. Meanwhile, escalating commodity prices early in the reporting period burdened consumers with higher energy and food costs, causing many to cut back their spending in more discretionary areas. In addition, many businesses reduced capital spending in anticipation of a more difficult business environment. Meanwhile, a credit crisis that began in the sub-prime mortgage market continued to batter commercial banks, investment banks, bond insurers and mortgage agencies.A number of the worlds major financial institutions announced massive write-offs over the reporting period, sparking steep declines in their stock prices and a wave of consolidation in the financials sector. The reporting period ended in the midst of a severe financial crisis that severely eroded investor confidence and triggered steep declines in equity markets. Consumer and Energy Stocks Weighed on Fund Results In this highly volatile market, stocks of fundamentally sound companies appeared to be punished along with stocks of troubled companies. Disappointments during the reporting period included a weak consumer discretionary sector, where the fund maintained an overweighted position. For example, apparel retailer Abercrombie & Fitch, which was sold during the reporting period, reported a sluggish quarter as consumers grew more frugal, but the stock retained its five-star S&P rating. Although relatively light exposure to the energy sector generally benefited results, disappointing stock selections detracted from the funds relative performance as drilling contractors Transocean and Nabors Industries declined along with crude oil prices. An overweighted position in the materials sector also undermined the funds results when commodity prices retreated from their peaks. Declines were particularly sharp among steel producers.We trimmed the funds materials holdings to move the sectors weighting closer to that of the benchmark. Similarly, we recently reduced the funds overweighted position in utilities stocks, which also lost value as the downturn intensified. In other areas, the fund encountered weakness in CellGenesys, a small biotechnology company that declined sharply as investors turned more risk-averse. Another small-cap stock, bond insurer Assured Guaranty, also lost substantial value.We sold the funds positions in both CellGenesys and Assured Guaranty to avoid further declines. 4 The fund achieved better results through its stock selection strategy in the hard-hit financials sector.We focused primarily on financial institutions, such as commercial bank Peoples United Financial, that have little or no exposure to the derivatives market. In the health care sector, biopharmaceutical companies Cephalon and Genzyme held up well due to robust new-product pipelines. Retailer PETsMART gained value as consumers continued to spend on their pets while cutting back on other expenditures. Finally, computer and electronics innovator Apple, which was sold during the reporting period, advanced despite heightened price volatility during the reporting period. Maintaining a Disciplined Approach Since assuming responsibility for the fund, we have focused on risk management by adopting sector allocations that more closely resemble the S&P 500 Index.In addition,we believe it is more important than ever in this difficult climate to adhere to our disciplined investment approach and stringent security selection criteria. Indeed, equity valuations have declined to historically attractive levels,suggesting potential opportunities for investors with patience and a long-term perspective. October 15, 2008 Short-selling refers to a strategy in which the fund sells a security it does not own in anticipation of repurchasing it at a lower price in the future, thereby realizing a gain.The fund may engage in short-selling trading, which involves selling a security it does not own in anticipation that the securitys price will decline and may expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds returns reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through August 01, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC. Each index reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance.The Russell 1000 Growth Index is an unmanaged index that measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values.The indices do not take into account fees and expenses to which the fund is subject. 3 Standard & Poors®,S&P® and STARS® are trademarks of The McGraw-Hill Companies, Inc., and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund and is not an index fund. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier S&P STARS Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 5.99 $ 9.82 $ 9.54 $ 3.94 $ 7.16 Ending value (after expenses) $868.30 $864.90 $864.90 $870.50 $867.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 6.48 $ 10.61 $ 10.30 $ 4.26 $ 7.74 Ending value (after expenses) $1,018.65 $1,014.54 $1,014.84 $1,020.86 $1,017.40  Expenses are equal to the funds annualized expense ratio of 1.28% for Class A, 2.10% for Class B, 2.04% for Class C, .84% for Class I and 1.53% for Class T, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2008 (Unaudited) Common Stocks100.4% Shares Value ($) Consumer Discretionary12.9% American Eagle Outfitters 493,000 a 7,518,250 Darden Restaurants 192,000 a 5,496,960 Dennys 878,854 a,b 2,267,443 News, Cl. A 950,000 11,390,500 PetSmart 740,000 a 18,285,400 Staples 700,000 15,750,000 Starbucks 950,000 b 14,126,500 Consumer Staples10.7% Colgate-Palmolive 121,000 9,117,350 CVS Caremark 400,000 13,464,000 Estee Lauder, Cl. A 178,000 a 8,883,980 Procter & Gamble 335,000 23,346,150 Wal-Mart Stores 120,000 7,186,800 Energy11.4% Chevron 80,000 6,598,400 ConocoPhillips 165,000 12,086,250 Nabors Industries 520,000 a,b 12,958,400 Noble 400,000 17,560,000 Transocean 64,000 a,b 7,029,760 XTO Energy 207,000 9,629,640 Financial10.5% Aflac 155,000 9,106,250 JPMorgan Chase & Co. 350,000 16,345,000 Moodys 200,000 a 6,800,000 Peoples United Financial 559,000 a 10,760,750 T. Rowe Price Group 152,000 a 8,163,920 Travelers Cos. 208,000 9,401,600 Health Care17.6% Cephalon 290,000 a,b 22,472,100 Genzyme 310,000 b 25,075,900 Gilead Sciences 353,000 b 16,089,740 GTx 429,781 a,b 8,174,435 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Johnson & Johnson 135,000 9,352,800 McKesson 315,000 16,950,150 Regeneron Pharmaceuticals 157,000 a,b 3,427,310 Industrial6.6% Fastenal 135,000 a 6,667,650 General Electric 540,000 13,770,000 United Technologies 300,000 18,018,000 Information Technology20.1% Accenture, Cl. A 220,000 8,360,000 Applied Materials 1,040,000 15,735,200 Cisco Systems 395,000 b 8,911,200 eBay 710,000 b 15,889,800 EMC 1,020,000 a,b 12,199,200 Google, Cl. A 24,300 b 9,732,636 Intel 340,000 6,368,200 Microsoft 605,000 16,147,450 Oracle 1,130,000 b 22,950,300 Materials4.3% Allegheny Technologies 210,000 a 6,205,500 Monsanto 97,000 9,601,060 Potash Corp of Saskatchewan 45,000 5,940,450 United States Steel 42,000 3,259,620 Telecommunication Services2.2% AT & T 447,000 Utilities4.1% AES 730,000 b 8,533,700 Entergy 126,000 11,215,260 Mirant 223,000 a,b 4,078,670 Total Common Stocks (cost $645,694,089) 8 Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills: 0.05%, 10/23/08 1,400,000 1,399,821 1.63%, 11/6/08 1,000,000 999,380 Total Short-Term Investments (cost $2,398,327) Investment of Cash Collateral for Securities Loaned12.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $69,837,008) 69,837,008 c Total Investments (cost $717,929,424) 112.9% Liabilities, Less Cash and Receivables (12.9%) Net Assets 100.0% a All or a portion of these securities are on loan.At September 30, 2008, the total market value of the funds securities on loan is $69,718,863 and the total market value of the collateral held by the fund is $69,837,008. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 20.1 Financial 10.5 Health Care 17.6 Industrial 6.6 Consumer Discretionary 12.9 Materials 4.3 Short-Term/ Utilities 4.1 Money Market Investments 12.5 Telecommunication Services 2.2 Energy 11.4 Consumer Staples 10.7  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF SECURITIES SOLD SHORT September 30, 2008 (Unaudited) Common Stock.8% Shares Value ($) Hershey (proceeds $3,767,775) 113,000 See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $69,718,863)Note 1(b): Unaffiliated issuers 648,092,416 583,279,075 Affiliated issuers 69,837,008 69,837,008 Receivable from broker for proceeds on securities sold short 3,767,775 Dividends and interest receivable 391,271 Receivable for shares of Beneficial Interest subscribed 49,196 Prepaid expenses 42,192 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 755,300 Cash overdraft due to Custodian 642,075 Liability for securities on loanNote 1(b) 69,837,008 Securities sold short, at value (proceeds $3,767,775) See Statement of Securities Sold Short 4,468,020 Payable for shares of Beneficial Interest redeemed 2,752,766 Payable for licence fee 249,905 Interest payableNote 2 3,973 Accrued expenses 322,121 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,198,389,877 Accumulated investment (loss)net (1,425,987) Accumulated net realized gain (loss) on investments (553,114,955) Accumulated net unrealized appreciation (depreciation) on investments and securities sold short (65,513,586) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class T Net Assets ($) 109,628,026 81,719,894 120,362,414 84,239,505 182,385,510 Shares Outstanding 4,384,631 3,507,770 5,163,961 3,181,726 7,373,296 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended September 30, 2008 (Unaudited) Investment Income ($): Income: Cash dividends (net of $43,709 foreign taxes withheld at source): Unaffiliated issuers 4,030,232 Affiliated issuers 27,232 Income from securities lending 306,126 Interest 24,134 Total Income Expenses: Management feeNote 3(a) 2,593,276 Shareholder servicing costsNote 3(c) 1,566,969 Distribution feesNote 3(b) 1,279,432 License feeNote 3(a) 538,686 Professional fees 38,764 Trustees fees and expensesNote 3(d) 36,230 Registration fees 35,929 Custodian feesNote 3(c) 34,396 Dividends on securities sold short 33,618 Interest expenseNote 2 29,715 Prospectus and shareholders reports 28,107 Miscellaneous 11,318 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (371,111) Lessreduction in fees due to earnings creditsNote 1(b) (41,618) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments: Long transactions: Unaffiated issuers (269,298) Affiliated issuers (664,336) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and securities sold short: Unaffiated issuers (88,412,258) Affiliated issuers 1,599,203 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Operations ($): Investment (loss)net (1,425,987) (7,807,652) Net realized gain (loss) on investments (933,634) 18,484,068 Net unrealized appreciation (depreciation) on investments (86,813,055) (131,762,204) Net Increase (Decrease) in Net Assets Resulting from Operations Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 31,728,929 133,917,802 Class B Shares 94,048 2,667,377 Class C Shares 1,054,267 10,576,816 Class I Shares 2,963,485 20,373,702 Class T Shares 2,030,281 9,735,731 Cost of shares redeemed: Class A Shares (49,371,003) (69,557,385) Class B Shares (47,638,831) (109,121,316) Class C Shares (20,336,599) (50,401,340) Class I Shares (31,351,449) (29,430,581) Class T Shares (36,192,871) (93,203,683) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 814,527,768 1,110,056,433 End of Period Accumulated Investment (loss)net (1,425,987)  The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Capital Share Transactions: Class A b Shares sold 1,100,194 4,031,788 Shares redeemed (1,707,231) (2,170,042) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 3,497 83,655 Shares redeemed (1,765,842) (3,542,227) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 39,191 336,768 Shares redeemed (760,406) (1,642,207) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 95,857 596,071 Shares redeemed (1,047,938) (867,122) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 70,504 309,917 Shares redeemed (1,268,787) (2,921,004) Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended September 30, 2008, 902,939 Class B shares representing $24,230,632, were automatically converted to 843,165 Class A shares and during the period ended March 31, 2008, 936,066 Class B shares representing $28,760,233 were automatically converted to 879,177 Class A shares. See notes to financial statements. 14 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class B, C, I and T shares represents the financial highlights of the funds predecessor, Bear Stearns S&P STARS Portfolio (S&P STARS Portfolio), before the fund commenced operations as of the close of business on April 30, 2004, and represents the performance of the funds Class B, C, I and T shares thereafter. Before the fund commenced operations, all of the assets of the S&P STARS Portfolio were transferred to the fund in exchange for Class B, C, I and T shares of the fund in a tax-free reorganization. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended September 30, 2008 Year Ended March 31, Class A Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 28.79 32.75 30.78 25.60 22.28 Investment Operations: Investment (loss)net b (.01) (.13) (.10) (.11) (.08) Net realized and unrealized gain (loss) on investments (3.78) (3.83) 2.07 5.29 3.40 Total from Investment Operations (3.79) (3.96) 1.97 5.18 3.32 Net asset value, end of period 25.00 28.79 32.75 30.78 25.60 Total Return (%) c (13.17) d (12.09) 6.40 20.24 14.90 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.39 e 1.28 1.25 1.21 1.28 d Ratio of net expenses to average net assets 1.28 e 1.23 1.24 1.21 f 1.28 d,f Ratio of net investment (loss) to average net assets (.09) e (.39) (.31) (.40) (.44) d Portfolio Turnover Rate 25.71 d 132.79 123.41 123.11 140.38 Net Assets, end of period ($ x 1,000) a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class B Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 26.94 30.90 29.28 24.54 22.58 15.32 Investment Operations: Investment (loss)net (.12) a (.38) a (.35) a (.32) a (.24) a (.27) Net realized and unrealized gain (loss) on investments (3.52) (3.58) 1.97 5.06 2.20 7.53 Total from Investment Operations (3.64) (3.96) 1.62 4.74 1.96 7.26 Net asset value, end of period 23.30 26.94 30.90 29.28 24.54 22.58 Total Return (%) b (13.51) c (12.84) 5.57 19.32 8.68 47.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.21 d 2.11 2.10 2.10 2.10 2.20 Ratio of net expenses to average net assets 2.10 d 2.06 2.09 2.00 2.02 2.00 Ratio of net investment (loss) to average net assets (.92) d (1.23) (1.21) (1.21) (1.03) (1.26) Portfolio Turnover Rate 25.71 c 132.79 123.41 123.11 140.38 127.25 Net Assets, end of period ($ x 1,000) 81,720 141,979 269,747 357,315 366,711 420,694  Represents information for Class B shares of the funds predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended September 30, 2008 Year Ended March 31, Class C Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 26.95 30.89 29.26 24.53 22.56 15.31 Investment Operations: Investment (loss)net (.12) a (.36) a (.34) a (.32) a (.24) a (.28) Net realized and unrealized gain (loss) on investments (3.52) (3.58) 1.97 5.05 2.21 7.53 Total from Investment Operations (3.64) (3.94) 1.63 4.73 1.97 7.25 Net asset value, end of period 23.31 26.95 30.89 29.26 24.53 22.56 Total Return (%) b (13.51) c (12.76) 5.57 19.28 8.73 47.35 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 d 2.05 2.07 2.08 2.08 2.20 Ratio of net expenses to average net assets 2.04 d 2.00 2.06 2.00 2.02 2.00 Ratio of net investment (loss) to average net assets (.86) d (1.17) (1.18) (1.21) (1.03) (1.26) Portfolio Turnover Rate 25.71 c 132.79 123.41 123.11 140.38 127.25 Net Assets, end of period ($ x 1,000) 120,362 158,580 222,114 255,990 252,671 305,176  Represents information for Class C shares of the funds predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class I Shares  (Unaudited) 2008 a 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 30.42 34.48 32.30 26.77 24.36 16.37 Investment Operations: Investment income (loss)net .05 b (.01) b (.01) b (.03) b .02 b (.05) Net realized and unrealized gain (loss) on investments (3.99) (4.05) 2.19 5.56 2.39 8.04 Total from Investment Operations (3.94) (4.06) 2.18 5.53 2.41 7.99 Net asset value, end of period 26.48 30.42 34.48 32.30 26.77 24.36 Total Return (%) (12.95) c (11.78) 6.75 20.66 9.89 48.81 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .95 d .92 .93 .92 .94 1.20 Ratio of net expenses to average net assets .84 d .87 .93 e .91 .92 1.00 Ratio of net investment income (loss) to average net assets .35 d (.03) (.05) (.12) .07 (.26) Portfolio Turnover Rate 25.71 c 132.79 123.41 123.11 140.38 127.25 Net Assets, end of period ($ x 1,000) 84,240 125,761 151,892 153,021 177,668 171,024  Represents information for ClassY shares of the funds predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 Six Months Ended September 30, 2008 Year Ended March 31, Class T Shares  (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 28.52 32.53 30.66 25.57 23.40 15.81 Investment Operations: Investment (loss)net (.05) a (.21) a (.20) a (.20) a (.13) a (.17) Net realized and unrealized gain (loss) on investments (3.73) (3.80) 2.07 5.29 2.30 7.76 Total from Investment Operations (3.78) (4.01) 1.87 5.09 2.17 7.59 Net asset value, end of period 24.74 28.52 32.53 30.66 25.57 23.40 Total Return (%) b (13.25) c (12.33) 6.10 19.91 9.27 48.01 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.64 d 1.54 1.56 1.56 1.56 1.70 Ratio of net expenses to average net assets 1.53 d 1.49 1.55 1.50 1.52 1.50 Ratio of net investment (loss) to average net assets (.35) d (.66) (.67) (.71) (.53) (.76) Portfolio Turnover Rate 25.71 c 132.79 123.41 123.11 140.38 127.25 Net Assets, end of period ($ x 1,000) 182,386 244,479 363,789 437,208 462,612 580,543  Represents information for Class A shares of the funds predecessor, Bear Stearns S&P STARS Portfolio, through April 30, 2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Premier S&P STARS Fund (the fund) is a separate non-diversified series of Dreyfus Premier Manager Funds I (theCompany), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers three series, including the fund.The funds investment objective seeks to provide investment results that exceed the total return of publicly traded common stocks in the aggregate, as represented by the S&P 500 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the Distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class T shares. Class A and Class T shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years.The fund does not offer Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share only to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each 20 class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The Financial Accounting Standards Board (FASB) released Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements.The application of FAS 157 is required for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. Various inputs are used in determining the value of the funds investments relating to FAS 157. These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of September 30, 2008 in valuing the fund's investments carried at fair value: Investments in Securities Other Financial Valuation Inputs Securities ($) Sold Short ($) Instruments ($)  Level 1Quoted Prices 650,716,882 4,468,020 0 Level 2Other Significant Observable Inputs 2,399,201 0 0 Level 3Significant Unobservable Inputs 0 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The fund has arrangements with the custodian and cash management banks whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended September 30, 2008,The Bank of New York Mellon earned $131,197 from lending fund portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. Issuers in which the fund held 5% or more of the outstanding voting securities are defined as affiliated in the Act.The following summarizes affiliated issuers during the period ended September 30, 2008: Shares Beginning End of Dividend Market Name of issuer of Period Purchases Sales Period Income ($) Value ($) Dennys 5,650,000  4,771,146 878,854  2,267,443 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 24 The fund adopted FASB Interpretation No. 48 Accounting for Uncertainty in Income Taxes (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements. FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the funds tax returns to determine whether the tax positions are more-likely-than-not of being sustained by the applicable tax authority. Liability for tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax expense in the current year. The adoption of FIN 48 had no impact on the operations of the fund for the period ended September 30, 2008. As of and during the period ended September 30, 2008, the fund did not have any liabilities for any unrecognized tax positions. The fund recognizes interest and penalties, if any, related to unrecognized tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended March 31, 2008, remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $510,189,657 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to March 31, 2008. If not applied, $385,319,986 of the carryover expires in fiscal 2011 and $124,869,671 expires in fiscal 2012. NOTE 2Bank Lines of Credit: Prior to May 1, 2008, the fund had the ability to borrow up to $50 million for leveraging purposes under a short-term unsecured line of credit. Effective May 1, 2008, the fund participates with other Dreyfus-managed funds in a $300 million unsecured line of credit primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the line of credit agreement limit the amount of individual fund borrowings. Interest is charged to The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) the fund based on prevailing market rates in effect at the time of borrowing. Prior to May 1, 2008, the fund participated with other Dreyfus-managed funds in a $100 million unsecured line of credit. The average daily amount of borrowings outstanding under the lines of credit during the period ended September 30, 2008 was approximately $2,356,800, with a related weighted average annualized interest rate of 2.51% . NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to an Management Agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .70% of the value of the funds average daily net assets and is payable monthly.The Manager has agreed to waive receipt of a portion of the funds management fee, in the amount of .10% of the value of the funds average daily net assets from April 1, 2008 through August 1, 2009.The reduction in management fee, pursuant to the undertaking, amounted to $371,111 during the period ended September 30, 2008. The fund has agreed to pay a license fee at the annual rate of .15% of the value of the funds average daily net assets for the use of certain of Standard & Poors proprietary tradenames and trademarks. During the period ended September 30, 2008, the Distributor retained $7,345 and $2,832 from commissions earned on sales of the funds Class A and ClassT shares, respectively, and $77,797 and $9,870 from CDSCs on redemptions of the funds Class B and Class C shares, respectively. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Class B, Class C and Class T shares pay the Distributor for distributing their shares at an annual rate of .75% of the value of their average daily net assets of Class B and Class C shares and .25% of the value of the average daily net assets of Class T shares. During the period ended September 30, 2008, Class B, Class C and Class T shares were charged $437,635, $558,161 and $283,636, respectively, pursuant to the Plan. 26 (c) Under the Shareholder Services Plan, Class A, Class B, Class C and Class T shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to Service Agents (a securities dealer, financial institution or other industry professional) in respect of these services.The Distributor determines the amounts to be paid to Service Agents. During the period ended September 30, 2008, Class A, Class B, Class C and Class T shares were charged $169,733, $145,878, $186,054 and $283,636, respectively, pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended September 30, 2008, the fund was charged $349,300 pursuant to the transfer agency agreement. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended September 30, 2008, the fund was charged $41,618 pursuant to the cash management agreement. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended September 30, 2008, the fund was charged $34,396 pursuant to the custody agreement. During the period ended September 30, 2008, the fund was charged $2,994 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $355,858, Rule 12b-1 distribution plan fees $172,201, shareholder ser- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) vices plan fees $108,013, custodian fees $28,632, chief compliance officer fees $1,497 and transfer agency per account fees $140,164, which are offset against an expense reimbursement currently in effect in the amount of $51,065. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The following summarizes the aggregate amount of purchases and sales of investment securities and securities sold short, excluding short-term securities, during the period ended September 30, 2008: Purchases ($) Sales ($) Long transactions 187,842,334 324,206,457 Short sale transactions  3,767,775 Total The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value.The fund would incur a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security.The fund would realize a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian, of permissible liquid assets sufficient to cover its short position. Securities sold short at September 30, 2008, and their related market values and proceeds are set forth in the Statement of Securities Sold Short. At September 30, 2008, accumulated net unrealized depreciation on investments was $64,813,341, consisting of $40,166,231 gross unrealized appreciation and $104,979,572 gross unrealized depreciation. At September 30, 2008, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 In March 2008, the FASB released Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The application of FAS 161 is required for fiscal years and interim periods beginning after November 15, 2008. At this time, management is evaluating the implications of FAS 161 and its impact on the financial statements and the accompanying notes has not yet been determined. The Fund 29 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Fund Dreyfus Premier S&P STARS Opportunities Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus Premier S&P STARS Opportunities Fund, covering the six-month period from April 1, 2008, through September 30, 2008. These are difficult times for equity investors. A credit crunch that began in early 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions and prompting a massive government rescue effort. Meanwhile, the U.S. economic slowdown has gathered momentum,depressing investor sentiment, consumer confidence and business investment.These factors undermined returns in most stock market sectors, particularly financial companies and businesses that tend to be more sensitive to economic trends. The depth and duration of the economic downturn will depend on how quickly the financial system can be stabilized.We believe that the Temporary Guarantee Program for Money Market Funds and the $700 billion rescue package intended to promote greater liquidity in the financial markets meet several critical requirements for addressing todays financial stresses, and we expect these measures to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the meantime, we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, a bottoming of the U.S. dollar, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation October 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2008, through September 30, 2008, as provided by Fred Kuehndorf, Portfolio Manager Fund and Market Performance Overview For the six-month period ended September 30, 2008, Dreyfus Premier S&P STARS Opportunities Funds Class A shares produced a total return of 11.32%, Class B shares returned 11.69%, Class C shares returned 11.64%, Class I shares returned 11.26% and Class T shares returned 11.43% . 1,2 In comparison, the funds benchmark, the S&P MidCap 400 Index, produced a total return of 6.03% for the same period. 3 While midcap stocks declined along with other capitalization ranges over the reporting period, they fared better than their large-cap counterparts as a credit crisis and economic slowdown put downward pressure on stock prices. The fund produced lower returns than its benchmark, primarily due to weak stock selections in the information technology, industrials and consumer discretionary sectors, which offset better results in the energy, materials and telecommunications services sectors. The Funds Investment Approach The fund seeks long-term capital appreciation by investing at least 80% of its net assets in securities that have been ranked at the time of purchase by Standard & Poors (S&P) analysts according to the Standard & Poors STock Appreciation Ranking System (or STARS). S&Ps research staff analyzes and ranks the stocks of approximately 1,500 issuers.We will principally use STARS to identify stocks in the highest two categories (four and five STARS) for purchase. Additionally, the fund may, at times, short-sell securities in the lowest two categories (one and two STARS).When selecting investments, we analyze the stocks ranked by S&P analysts and select those that we believe have the best potential for capital appreciation. We consider various factors, including market segment, industry, earnings history, price-to-earnings ratio and management. Stocks Struggled in a Weakening Economy U.S. stocks generally produced disappointing results over the reporting period amid an onslaught of negative economic news.As housing values The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) plummeted and unemployment rates climbed, mortgage delinquencies and foreclosures rose sharply, fueling ongoing turmoil in the credit markets. Meanwhile, escalating commodity prices early in the reporting period burdened consumers with soaring oil, gas and home heating expenditures and rising food costs.These factors caused consumers to cut back on spending in other, more discretionary areas. In addition, with banks increasingly reluctant to lend, many businesses reduced capital spending in anticipation of a more difficult business environment. At the same time, a credit crisis that began in the sub-prime mortgage market continued to batter commercial banks, investment banks, bond insurers and mortgage agencies.A number of the worlds major financial institutions announced massive write-downs and write-offs over the reporting period, sparking steep declines in their stock prices and a wave of consolidation in the financials sector.The reporting period ended in the midst of a severe financial crisis that battered investor confidence, pushed some financial institutions into bankruptcy and prompted further steep declines in equity markets, including midcap stocks. Technology and Industrial Stocks Weighed on Fund Results In this highly volatile market, stocks of fundamentally sound companies appeared to be punished along with stocks of troubled companies. Disappointments during the reporting period included the information technology sector, where the funds overweighted position detracted from performance. Investors fled stocks of technology businesses they considered relatively sensitive to economic trendsincluding automatic test equipment specialist Teradyne, disk drive maker Western Digital and global IT services provider Satyam Computer Servicesdespite respectable quarterly earnings reports from these holdings. In the industrials sector, construction equipment manufacturer Manitowoc reported lower-than-expected earnings, prompting us to sell the funds position. Diversified industrial conglomerate Harsco and Jacobs Engineering Group declined amid concerns regarding the effect of the economic slowdown on construction activity, but we believe that their underlying financial strengths will enable them to weather the downturn. Among consumer discretionary companies, apparel retailer Abercrombie & Fitch reported a sluggish quarter as consumers grew more frugal.The stocks five-star S&P rating dropped to just three stars just before the close of the reporting period and is under review. 4 The fund achieved better-than-average results in the energy sector, where strong stock selections bolstered relative performance. For example, coal producer Alpha Natural Resources received a takeover offer at a premium to its stock price at the time.The materials sector also fared relatively well, where fortunate timing in the sale of AK Steel Holding Corporation prevented the fund from participating in further stock-price deterioration, and specialty gas producer Airgas gained value as its pricing power increased. Finally, the funds sole telecommunications services holding, Frontier Communications, advanced in an otherwise declining market sector. Maintaining a Disciplined Approach As of the reporting periods end, the U.S. economy has remained weak and the global credit crisis has intensified, requiring massive government intervention and triggering steep market losses. In this difficult climate, we believe it is more important than ever to adhere to our disciplined investment approach and stringent security selection criteria. Indeed, equity valuations have declined to historically attractive levels, suggesting potential opportunities for investors with patience and a long-term perspective. October 15, 2008 Standard & Poors ® ,S&P ®  and STARS ®  are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use on behalf of the fund.The fund is not sponsored, managed, advised, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund and is not an index fund. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charges in the case of Class A and Class T shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 The fund commenced operations after all of the assets of a predecessor mutual fund were transferred to the fund in exchange for a corresponding class of shares of the fund in a tax-free reorganization on May 1, 2004. 3 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize company segment of the U.S. stock market. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Premier S&P Stars Opportunities Fund from April 1, 2008 to September 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 6.20 $ 10.05 $ 9.68 $ 5.54 $ 7.52 Ending value (after expenses) $886.80 $883.10 $883.60 $887.40 $885.70 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended September 30, 2008 Class A Class B Class C Class I Class T Expenses paid per $1,000  $ 6.63 $ 10.76 $ 10.35 $ 5.92 $ 8.04 Ending value (after expenses) $1,018.50 $1,014.39 $1,014.79 $1,019.20 $1,017.10  Expenses are equal to the funds annualized expense ratio of 1.31% for Class A, 2.13% for Class B, 2.05% for Class C, 1.17% for Class I and 1.59% for Class T, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS September 30, 2008 (Unaudited) Common Stocks95.2% Shares Value ($) Consumer Discretionary13.1% Abercrombie & Fitch, Cl. A 82,000 3,234,900 American Eagle Outfitters 250,500 a 3,820,125 Best Buy 61,500 2,306,250 Burger King Holdings 255,500 6,275,080 Coach 175,000 b 4,382,000 GameStop, Cl. A 95,000 b 3,249,950 PetSmart 120,000 2,965,200 Tiffany & Co. 125,000 a 4,440,000 Consumer Staples2.5% Estee Lauder, Cl. A 115,000 a Energy11.1% Alpha Natural Resources 50,320 b 2,587,958 Consol Energy 50,000 2,294,500 ENSCO International 75,000 a 4,322,250 LDK Solar Company, ADR 65,000 b 1,951,300 Mariner Energy 150,000 a,b 3,075,000 Superior Energy Services 159,000 b 4,951,260 Williams 120,000 2,838,000 XTO Energy 85,000 3,954,200 Financial11.8% Affiliated Managers Group 45,000 a,b 3,728,250 Cullen/Frost Bankers 105,000 6,300,000 Eaton Vance 150,000 5,284,500 Hudson City Bancorp 350,000 6,457,500 Peoples United Financial 300,000 a 5,775,000 Health Care15.4% Celgene 100,000 b 6,328,000 Cephalon 82,000 a,b 6,354,180 Gilead Sciences 110,000 b 5,013,800 Hologic 180,000 a,b 3,479,400 Kindred Healthcare 130,000 b 3,584,100 Mindray Medical International, ADR 100,000 3,373,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Varian Medical Systems 67,000 b 3,827,710 Vertex Pharmaceuticals 123,500 b 4,105,140 Industrial14.6% C.H. Robinson Worldwide 102,500 5,223,400 Fastenal 140,000 a 6,914,600 Goodrich 75,000 3,120,000 Harsco 117,500 4,369,825 Jacobs Engineering Group 100,000 b 5,431,000 Landstar System 100,000 4,406,000 W.W. Grainger 55,000 4,783,350 Information Technology16.2% Amdocs 141,000 b 3,860,580 Citrix Systems 100,000 b 2,526,000 FactSet Research Systems 100,000 a 5,225,000 Harris 124,500 5,751,900 Nice Systems, ADR 135,000 b 3,677,400 ON Semiconductor 400,000 a,b 2,704,000 Satyam Computer Services, ADR 218,000 a 3,520,700 Shanda Interactive Entertainment, ADR 160,000 b 4,088,000 Teradyne 350,000 b 2,733,500 Western Digital 175,000 b 3,731,000 Materials6.3% Airgas 128,000 6,355,200 Carpenter Technology 80,000 2,052,000 FMC 125,000 6,423,750 Telecommunication Services1.5% Frontier Communications 307,000 a Utilities2.7% AES 220,000 b 2,571,800 Questar 92,000 3,764,640 Total Common Stocks (cost $229,731,345) 8 Other Investment5.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $11,635,000) 11,635,000 c Investment of Cash Collateral for Securities Loaned17.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $40,434,940) 40,434,940 c Total Investments (cost $281,801,285) 117.4% Liabilities, Less Cash and Receivables (17.4%) Net Assets 100.0% ADRAmerican Depository Receipts a All or a portion of these securities are on loan.At September 30, 2008, the total market value of the funds securities on loan is $40,636,327 and the total market value of the collateral held by the fund is $40,434,940. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 22.2 Energy 11.1 Information Technology 16.2 Materials 6.3 Health Care 15.4 Utilities 2.7 Industrial 14.6 Consumer Staples 2.5 Consumer Discretionary 13.1 Telecommunication Services 1.5 Financial 11.8  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES September 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $40,636,327)Note 1(b): Unaffiliated issuers 229,731,345 222,762,348 Affiliated issuers 52,069,940 52,069,940 Receivable for investment securities sold 960,057 Receivable for shares of Beneficial Interest subscribed 226,267 Dividends and interest receivable 146,941 Prepaid expenses 41,122 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 272,884 Cash overdraft due to Custodian 107,000 Liability for securities on loanNote 1(b) 40,434,940 Payable for shares of Beneficial Interest redeemed 1,030,149 Payable for licence fee 101,740 Accrued expenses 135,846 Net Assets ($) Composition of Net Assets ($): Paid-in capital 238,405,535 Accumulated investment (loss)net (856,882) Accumulated net realized gain (loss) on investments 3,544,460 Accumulated net unrealized appreciation (depreciation) on investments (6,968,997) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class I Class T Net Assets ($) 114,980,152 12,273,814 53,864,895 36,393,722 16,611,533 Shares Outstanding 5,868,063 654,966 2,871,111 1,810,372 851,059 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended September 30, 2008 (Unaudited) Investment Income ($): Income: Cash dividends (net of $8,360 foreign taxes withheld at source): Unaffiliated issuers 1,064,096 Affiliated issuers 72,888 Income from securities lending 155,544 Interest 23,755 Total Income Expenses: Management feeNote 3(a) 993,392 Shareholder servicing costsNote 3(c) 537,415 Distribution feesNote 3(b) 337,340 License feeNote 3(a) 207,903 Registration fees 27,413 Professional fees 27,259 Prospectus and shareholders reports 16,355 Custodian feesNote 3(c) 11,563 Trustees fees and expensesNote 3(d) 8,866 Interest expenseNote 2 3,116 Miscellaneous 9,666 Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) (7,123) Net Expenses Investment (Loss)Net Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments: Long transactions 9,173,798 Short sale transactions (1,128,666) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and securities sold short (37,506,998) Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Operations ($): Investment (loss)net (856,882) (2,440,233) Net realized gain (loss) on investments 8,045,132 (4,030,634) Net unrealized appreciation (depreciation) on investments (37,506,998) (5,104,010) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A Shares  (3,337,622) Class B Shares  (481,989) Class C Shares  (1,781,319) Class I Shares  (813,868) Class T Shares  (526,699) Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A Shares 22,492,812 70,220,089 Class B Shares 816,412 2,857,932 Class C Shares 4,277,149 20,858,820 Class I Shares 8,206,198 16,996,183 Class T Shares 1,771,737 3,131,513 Dividends reinvested: Class A Shares  3,046,140 Class B Shares  440,113 Class C Shares  768,885 Class I Shares  756,627 Class T Shares  474,667 Cost of shares redeemed: Class A Shares (23,365,160) (49,110,232) Class B Shares (3,537,410) (9,163,428) Class C Shares (10,361,974) (13,937,048) Class I Shares (4,318,518) (8,609,295) Class T Shares (3,303,757) (5,016,203) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 271,765,375 256,566,986 End of Period Accumulated investment (loss)net (856,882)  12 Six Months Ended September 30, 2008 Year Ended (Unaudited) March 31, 2008 a Capital Share Transactions: Class A b Shares sold 965,798 2,881,114 Shares issued for dividends reinvested  122,188 Shares redeemed (1,020,664) (2,076,949) Net Increase (Decrease) in Shares Outstanding Class B b Shares sold 36,768 121,432 Shares issued for dividends reinvested  18,338 Shares redeemed (160,425) (394,876) Net Increase (Decrease) in Shares Outstanding Class C Shares sold 192,835 880,842 Shares issued for dividends reinvested  32,024 Shares redeemed (469,384) (614,076) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 342,917 686,707 Shares issued for dividends reinvested  29,614 Shares redeemed (184,269) (350,652) Net Increase (Decrease) in Shares Outstanding Class T Shares sold 76,999 128,652 Shares issued for dividends reinvested  18,933 Shares redeemed (139,300) (212,257) Net Increase (Decrease) in Shares Outstanding a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b During the period ended September 30, 2008, 49,263 Class B shares representing $1,090,387, were automatically converted to 47,221 Class A shares and during the period ended March 31, 2008, 47,062 Class B shares representing $1,084,601 were automatically converted to 45,334 Class A shares. See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS Please note that the financial highlights information in the following tables for the funds Class B, C, I and T shares represents the financial highlights of the funds predecessor, Bear Stearns S&P STARS Opportunities Portfolio (S&P STARS Opportunities Portfolio), before the fund commenced operations as of the close of business on April 30, 2004, and represents the performance of the funds Class B, C, I and T shares thereafter. Before the fund commenced operations, all of the assets of the S&P STARS Opportunities Portfolio were transferred to the fund in exchange for Class B, C, I and T shares of the fund in a tax-free reorganization.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds and the funds predecessors financial statements. Six Months Ended September 30, 2008 Year Ended March 31, Class A Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 22.09 23.21 22.87 17.21 14.40 Investment Operations: Investment (loss)net b (.04) (.14) (.13) (.13) (.11) Net realized and unrealized gain (loss) on investments (2.46) (.43) .79 5.98 2.92 Total from Investment Operations (2.50) (.57) .66 5.85 2.81 Distributions: Dividends from net realized gain on investments  (.55) (.32) (.19)  Net asset value, end of period 19.59 22.09 23.21 22.87 17.21 Total Return (%) c (11.32) d (2.79) 3.05 34.18 19.51 d Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.32 e 1.32 1.37 1.43 1.29 d Ratio of net expenses to average net assets 1.31 e 1.32 f 1.37 f 1.43 f 1.29 d,f Ratio of net investment (loss) to average net assets (.38) e (.58) (.59) (.73) (.71) d Portfolio Turnover Rate 17.10 d 38.78 48.55 32.78 66.27 Net Assets, end of period ($ x 1,000) 130,865 a From May 1, 2004 (commencement of operations) to March 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended September 30, 2008 Year Ended March 31, Class B Shares  (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a a (.29) a a a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of net investment (loss) to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000)  Represents information for Class B shares of the funds predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30,2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class C Shares  (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a a (.28) a a a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d,e e Ratio of net investment (loss) to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000)  Represents information for Class C shares of the funds predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30,2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended September 30, 2008 Year Ended March 31, Class I Shares  (Unaudited) a Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net b b (.09) b b (.08) b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets 1.17 d,e e e Ratio of net investment (loss) to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000)  Represents information for ClassY shares of the funds predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30,2004. a Effective June 1, 2007, Class R shares were redesignated as Class I shares. b Based on average shares outstanding at each month end. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended September 30, 2008 Year Ended March 31, Class T Shares  (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment (loss)net a a (.19) a a a Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from net realized gain on investments   Net asset value, end of period Total Return (%) b c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e Ratio of net investment (loss) to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000)  Represents information for Class A shares of the funds predecessor, Bear Stearns S&P STARS Opportunities Portfolio, through April 30,2004. a Based on average shares outstanding at each month end. b Exclusive of sales charge. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Premier S&P STARS Opportunities Fund (the fund) is a separate non-diversified series of Dreyfus Premier Manager Funds I (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company and operates as a series company that offers three series, including the fund.The funds investment objective is to seek long-term capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the Distributor of the funds shares. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class B, Class C, Class I and Class T shares. Class A and Class T shares are subject to a sales charge imposed at the time of purchase.
